Citation Nr: 1127844	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  05-35 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier prior to May 17, 2004, for the grant of an increased rating of 10 percent for folliculitis.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an upper respiratory disorder, to include sinus disability, allergies, and hay fever.

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for a bilateral hearing loss disability.

5.  Entitlement to a rating in excess of 10 percent for service-connected folliculitis of the posterior neck.



REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran, Ms. R. K., Ms. M. G.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to May 1973 and from May 1973 to February 1977.  With regard to the Veteran's character of service, in November 1980, the Department of Veterans Affairs (VA) determined that his period of active service from August 1971 to August 8, 1974, was to be considered honorable for VA compensation purposes.  However, his period of service from August 9, 1974 to February 1, 1977 was determined to be dishonorable for VA compensation purposes.  Thus, the character of discharge for this latter period of service constitutes a bar to VA compensation benefits based on injuries or disabilities originating as a result of that later period.  See 38 C.F.R. § 3.12(a) (2010).  There is no such bar to VA benefits for the Veteran's first period of service based on the character of his discharge for the earlier period. 

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the VA Regional Office (RO) in Detroit, Michigan.  The Board observes that the Veteran's complete claims folder was missing and not considered at the time that the December 2004 decision was rendered.  

The Veteran subsequently testified during a hearing before the undersigned in October 2007.  A transcript is of record.  During the hearing, the Veteran submitted additional evidence, accompanied by a waiver of initial RO review of such evidence.  See 38 C.F.R. § 20.1304 (2010).

Thereafter, in July 2008, the Board remanded the Veteran's claims.  The VA Appeals Management Center (AMC) continued the previous denial of the increased rating and service connection claims in an April 2010 supplemental statement of the case (SSOC).  While the case on remand status with the agency of original jurisdiction, the Veteran's original claims folder was recovered.  This claims folder which contains various records and adjudication documents dating from the 1970s to 1990s that were not considered at the time the RO issued the December 2004 rating decision indicates that the Veteran previously filed claims of entitlement to service connection for an upper respiratory condition, to include allergies/hay fever, as well as a bilateral hearing loss disability.  These claims were denied by the RO in a March 1997 rating decision.  The Veteran did not file a notice of disagreement as to the March 1997 rating decision.  As such, the AMC recharacterized the Veteran's service connection claims currently on appeal as to whether new and material evidence was received sufficient to reopen the previously denied claims and denied these claims in an April 2010 supplemental statement of the case (SSOC). 

With respect to the Veteran's sinus disability claim, the issue as characterized on the title page of this decision has been framed to include the larger issues of whether new and material evidence has been presented to reopen the service connection claim for an upper respiratory disability, to include sinus disability, allergies, and hay fever.  When the Veteran filed his claim to reopen in May 2004, he requested consideration of a service connection claim for a sinus condition.  Recent case law provides that a claim for disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In this regard, the testimony provided by the Veteran clearly shows that he associates his claimed sinus disability with in-service complaints of allergies and hay fever.  He reported experiencing allergy problems and sinus problems during basic training.  He reported receiving medication for these conditions.  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the claim on appeal.

In doing so, the Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  However, the Court clarified in Velez v. Shinseki, 23 Vet. App. 199 (2009) that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

In this case, the Board is broadening the scope of the claim because the present claim turns upon essentially the same history, factual bases and diagnoses as were considered in the prior final rating decision of March 1997 - that the Veteran experiences a chronic upper respiratory disorder as a result of his active service.  As such, the threshold question of whether new and material evidence had been submitted must be addressed.

The Board also observes that following the July 2008 remand, the agency of original jurisdiction issued a May 2009 rating decision to correct the effective dates for service connection for folliculitis in light of the prior adjudications that had been located in the original claims folder.  Essentially, the RO reaffirmed a September 11, 1979 effective date for the grant of service connection for service-connected folliculitis evaluated as 10 percent disability followed by a noncompensable evaluation assigned from May 1, 1984, to May 17, 2004.  

The issue of entitlement to service connection for a dental disability has been raised by the Veteran in a statement dated in August 2008, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an increased disability rating for service-connected folliculitis of the posterior neck and entitlement to service connection for a bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 1980 rating decision, the RO granted service connection for a skin condition on the Veteran's neck with assignment of a 10 percent disability evaluation effective from September 11, 1979; the Veteran did not perfect a timely appeal to the Board and the rating action became final.

2.  In a February 1984 rating decision, the RO decreased the disability evaluation assigned for the Veteran's service connected skin disability to 0 percent, effective from February 2, 1984; the Veteran did not perfect a timely appeal to the Board and the rating action became final.

3.  In a March 1997 rating decision, the RO denied a compensable disability evaluation for the Veteran's service connected skin disability; the Veteran did not perfect a timely appeal to the Board and the rating action became final.

4.  On May 17, 2004, the RO received the Veteran's claim for an increased rating for his service connected skin condition. 

5.  It was not factually ascertainable for the one-year period prior to May 17, 2004, that the criteria for a compensable evaluation for the Veteran's service connected folliculitis were met.  

6.  In an unappealed March 1997 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and an upper respiratory disability claimed as allergy/hay fever. 

7.  Evidence submitted since the March 1997 rating decision is cumulative or redundant of the evidence of record at the time of the prior final denial of the upper respiratory disability claim sought to be reopened, and does not raise a reasonable possibility of substantiating the claim.  

8.  The evidence received since the March 1997 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 17, 2004, for the assignment of a compensable rating folliculitis of the neck are not met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (o) (2) (2010).

2.  The March 1997 rating decision denying service connection for a bilateral hearing loss disability and an upper respiratory disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

3.  Since the March 1997 rating decision, new and material evidence has not been received, and the claim of entitlement to service connection for an upper respiratory disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  Since the March 1997 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an earlier effective date for an increased rating for his service-connected folliculitis as well as service connection for an upper respiratory disability and service connection for a bilateral hearing loss disability.  Implicit in his service connection claims is the contention that new and material evidence which is sufficient to reopen the previously-denied claims has been received.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

As indicated above, in July 2008, the Board remanded these claims and ordered the agency of original jurisdiction (AOJ) to contact the Veteran in order to obtain private treatment records pertaining to his claims and associate these records with his claims folder.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, the AMC contacted the Veteran in August 2008 with a request to identify names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who treated him for his sinus and bilateral hearing loss disabilities.  As evidenced by the claims folder, the Veteran has not provided any additional information pertaining to treatment for these disabilities.  The Veteran's claims were readjudicated via the April 2010 Supplemental Statement of the Case (SSOC).  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the Veteran's claims of service connection for a sinus disability and a bilateral hearing loss disability, the VCAA appears to have left intact the requirement that a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist is fulfilled and proceed to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a veteran's claim for benefits under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Therefore, with respect to the claims to reopen, the VCAA standard of review and duty to notify does not apply to the merits of the underlying claims of entitlement to service connection for a sinus disability and bilateral hearing loss disability unless the claims are reopened.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim].



Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (the Court) specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim. The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with notice pertaining to his claims for service connection as well an increased rating for his skin condition by a letter mailed in June 2004.  While the Veteran was not informed of pertinent notice pertaining to claims to reopen at that time, the Board observes that the record associated with the claims folder at that time did not contain prior adjudications wherein service connection for hearing loss disability and sinus disability were denied.  Further notice with respect to the effective-date element of the claim was furnished by letters mailed in March 2006 and June 2009.  Although the March 2006 and June 2009 letters pertaining to the effective-date element of the claim was provided after the initial adjudication of the claims, the Board finds that the Veteran has not been prejudiced by the timing of these letters.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the AMC readjudicated the Veteran's claims in the April 2010 supplemental statement of the case (SSOC).  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

Additionally, following discovery of the prior denials of service connection for an upper respiratory disability and hearing loss disability, the June 2009 letter informed the Veteran as to the reason his claims were previously denied:  "[y]our [bilateral hearing loss disability] claim was previously denied because hearing loss pre-existed service and was not aggravated by service.  Therefore, the evidence you submit must be new and relate to this fact" ... "[y]our [upper respiratory disability] claim was denied because there was no evidence of allergies or hay fever shown in your service treatment records."  As such, the Veteran was adequately advised of the basis for the previous denials and of what evidence would be new and material to reopen the claims.  See Kent, supra.

Based on the foregoing, the Board concludes that VA has satisfied its duty to notify the Veteran of the evidence and information necessary to establish entitlement to the benefits sought.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes statements from the Veteran and other individuals, the Veteran's service treatment records, a medical research article, and VA treatment records.  

The Veteran was afforded a VA audiological examination in October 2004.  As will be discussed below, although the VA audiological examination is inadequate to determine whether the Veteran's pre-existing bilateral hearing loss was aggravated by his military service, it is new and material evidence sufficient to reopen the claim.  With respect to the claim to reopen the previously disallowed claim of entitlement to service connection for upper respiratory disability, the Board notes that the Veteran was not provided a recent VA examination and nexus opinion with regard to this claim.  However, to the extent that this claim involves an attempt to reopen a previously disallowed claim, VA does not have a duty to provide the Veteran with medical examination and opinion in response to a claim to reopen as it is the Veteran's responsibility in such a claim to generate new and material evidence that would warrant a reopening of the claim.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003) (upholding validity of 3.159(c)(4)(C)(iii) and finding that, "without the introduction of new and material evidence, VA is not required to provide a medical examination or opinion").  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board observes with concern that the Veteran has been asked to provide VA with specific details, to include approximate dates, hospital name(s), and approximate location, with regard to his sinus and bilateral hearing loss disabilities.  See a VCAA letter from the AMC dated in August 2008.  The Veteran did not respond.  The Court has held that the duty to assist "is not always a one-way street" and that, "[i]f a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Without sufficient input from the Veteran, efforts to obtain these records would be futile.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) [VA's duty to assist is not a license for a "fishing expedition" to determine if there might be some unspecified information which could possibly support a claim].

With respect to an earlier effective date claim, the Board finds that there is no duty to provide an examination because the pertinent matter to be decided involves the Veteran's level of disability prior to 2004; thus a current examination would not be relevant to that claim.

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of an accredited representative.  He was afforded a personal hearing before the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision.

Earlier effective date for folliculitis

The applicable law provides that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for an increase, or compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefore.  38 U.S.C.A. § 5110 (a) (West 2002).  

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, and the application is received within one year from such date.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (0) (2).  

A specific claim in the form prescribed with the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p) (2010).  

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

Under the provisions of 38 C.F.R. § 3.157 (b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of the claim.  For all other reports, including reports from private physicians, layman and State and other institutions, the date of receipt of the reports is accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157 (b).  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157 (b) 

In the instant case, the Veteran essentially maintains that an effective date earlier than May 17, 2004, for the grant of a 10 percent disability evaluation for his service-connected folliculitis of the neck is warranted.  

The Veteran filed a claim of entitlement to service connection for folliculitis in April 1977.  In a decision dated in September 1977, the VA found that the Veteran's character of discharge was a bar to VA benefits.  See 3.12(a) (2010) [VA regulations bar the award to a veteran who has received a discharge from service under dishonorable conditions].  The Veteran did not appeal that decision and it is final.  See 38 C.F.R. § 20.1103 (2010).

The Veteran filed a subsequent claim for benefits relating to folliculitis received on September 11, 1979.  In a decision dated in November 1980, the VA found that the Veteran had honest, faithful, and meritorious service from August 9, 1971 through August 8, 1974 and was therefore eligible for VA benefits.  As such, in a December 1980 rating decision, the RO granted service connection for folliculitis, and assigned a 10 percent disability rating effective September 11, 1979, the date of the Veteran's service connection claim.  The Veteran did not appeal that decision with respect to the assigned disability rating and effective date for the folliculitis claim and it is final.  See 38 C.F.R. § 20.1103.

In a February 1984 rating decision, the RO decreased the disability evaluation assigned for the Veteran's service connected skin disability to 0 percent, effective from February 2, 1984.  In a subsequent March 1997 rating decision, the RO denied a compensable disability evaluation for the Veteran's service connected skin disability.  The Veteran did not perfect a timely appeal to the Board as to either the February 1984 or March 1997 rating decision.  Accordingly, they are final.  

While the Veteran has disagreed with the May 17, 2004, effective date assigned for his 10 percent rating, he has not filed a claim for clear and unmistakable error (CUE) with regard to any of the previously rating decisions addressing the disability evaluation assigned.  In this regard, a claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  In order for a claimant to successfully establish a valid claim of CUE in a final RO rating decision, the claimant must articulate with some degree of specificity what the alleged error is, and, unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  As no CUE has been alleged in the unappealed 1980, 1984, and 1997 rating decisions, these decisions are final and the effective date for any grant of a higher rating necessarily must be after the date of the most recent final denial.  See 38 C.F.R. §§ 3.105, 3.400.

On May 17, 2004, the RO received the Veteran's claim for an increased rating for his service connected skin condition.  The Veteran has stated during the course of the appeal that he should be granted a compensable evaluation back to the grant of service connection.  

Review of the record reveals no evidence of any communication from the Veteran or an accredited representative from the Veteran between the March 1997 decision and his May 2004 claim that can be construed as either a formal or informal claim for an increased rating for his service-connected folliculitis.  

Per 38 C.F.R. § 3.400(o)(2) the effective date should be the earliest date as of which it was factually ascertainable that an increase in disability had occurred.  Furthermore, an effective date may be awarded earlier than the date of claim if it is fully ascertainable from the medical and lay evidence that a disability was worse at any point in the year prior to the date the claim was received.  As such, the Board will consider whether the evidence shows that the criteria for a 10 percent disability were met during the year prior to May 17, 2004.  

The November 2005 rating decision that awarded the 10 percent disability evaluation was based recent findings of increased symptomatology.  A May 2004 outpatient treatment record shows that the Veteran presented with a localized scaly rash affecting his face.  This rash was noted have been present for 1 month and spread from his chin to ears.  It started as a small patch on his scalp.  No mention is made to any symptoms involving folliculitis or his posterior neck.  He was given shampoo and synalar solution.  The report of a July 2004 VA examination notes that the Veteran developed a severe seborrheic dermatitis of the beard and scalp and received dermatological treatment in June 2004.  During his July 2004 VA examination, the Veteran reported that he was not receiving any treatment for his folliculitis on the back of his neck.  On examination, the examiner reported two scabbed over papules on the back of the neck.  One measured approximately 3 by 5 millimeters and the other was 2 by 4 millimeters.  Also noted were 16 erythematous papules and scattered areas of hyperpigmentation were former papules had healed.  These areas were tender to palpation.  It was opined that the Veteran's folliculitis of the posterior neck covered approximately 2 percent of the Veteran's total body and about 15 percent of his exposed body area.  Based on the foregoing, the RO assigned a 10 percent disability evaluation effective the date of receipt of the Veteran's claim.  

Folliculitis is not a disability that is listed in VA schedule for rating disabilities.  The Board notes that folliculitis is not specifically listed in the rating schedule; therefore, it is rated analogous to a disability in which not only the functions affected, but anatomical localization and symptoms, are closely related.  See 38 C.F.R. §4.20.  The Veteran's folliculitis is rated by analogy to dermatitis or eczema under Diagnostic Code 7806.  Under these criteria, if the skin condition covers an area of less than 5 percent of the entire body or exposed areas affected, and no more than topical therapy is required during the past 12-month period, a noncompensable rating is warranted.  If at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or if intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period, a 10 percent rating is warranted.  A 30 percent rating requires 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or; that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  Finally, a rating of 60 percent under the revised criteria is warranted when the condition covers an area of more than 40 percent of the entire body or when more than 40 percent of exposed areas affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period. 38 C.F.R. § 4.118.  The criteria for evaluating skin conditions under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through Diagnostic Code 7805, were revised effective October 23, 2008.  They were specifically limited to claims filed on or after October 23, 2008.  Here, the Veteran's claim (from which the present appeal stems) was received in 2004.  Accordingly, the revised schedular rating criteria are not applicable in this case and those in effect prior to October 23, 2008, must be applied.

As shown above, while treatment records from April to June 2004 show treatment for a rash on his face and head, the Veteran denied any treatment for his folliculitis at the time of his July 2004 examination.  Furthermore, the evidence for the one year prior to the date of receipt of the Veteran claims contains no evidence of symptoms pertaining to the Veteran's folliculitis that would rise to the level necessary to warrant a 10 percent rating.  That is, the evidence that first shows symptoms consistent with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected is dated in July 2004.  There is no evidence such symptoms during the one year prior to the date of receipt of the Veteran's claim.  

The Board also observes that the pre-October 23, 2008 version of Diagnostic Code 7800 rates disfigurement of the head, face, or neck.  See 38 C.F.R. § 4.118 (2007). Under these criteria, a 10 percent evaluation is assigned when one characteristic of disfigurement is present.  Note 1 of Diagnostic Code 7800 states that the eight characteristics of disfigurement for purposes of evaluation are: scar five or more inches in length; scar at least one-quarter inch wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper- pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  There is no evidence that the Veteran's folliculitis manifested itself with such symptoms during the one year prior to the date of receipt of the Veteran's claim.  On the contrary, the Veteran denied any recent treatment for his folliculitis at the time of his July 2004 examination and the evidence does not show any contemporaneous complaints of such symptoms in the year preceding his claim.  

In light of the foregoing, the Board concludes that there is no evidence in the year before VA was alerted to the worsening of the Veteran's folliculitis that would allow the effective date to be earlier than May 17, 2004.  Therefore, the Veteran's claim for an earlier effective date for the award of a 10 percent disability evaluation is denied.

Claims to Reopen

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed disorder, there must be 
(1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, including sensorineural hearing loss disability, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§  1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2010).  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000. or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2010).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2010).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In general, VA rating decisions that are not timely appealed are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

Upper respiratory disability

In its March 1997 rating decision, the RO denied the Veteran's claim of entitlement to service connection for an upper respiratory disability, to include allergies/hay fever because "there is no evidence of incurrence during active service."    

When the Veteran's claim was denied by the RO in March 1997, the evidence included service treatment records that documented the Veteran's complaints of ear, nose, or throat trouble on his July 1971 entrance examination and December 1976 separation examination as well as complaints of shortness of breath on his separation examination.  Further, the Veteran sought treatment in September 1971 for chest pains and shortness of breath.  X-rays taken at that time were negative for any disability.  A February 1972 treatment record documented his complaints of sinus congestion and nausea.  The Veteran also sought treatment in June 1972 for slight congestion in his lungs as well as in September 1974 for congestion in his nose, and was prescribed medication.  Additionally, the Veteran was provided a VA examination in November 1980.  Examination of his nose, sinuses, mouth, and throat was negative.  

The Veteran was informed of the March 1997 rating decision and of his appellate rights by a letter from the RO dated in April 1997.  The Veteran did not file a notice of disagreement as to the rating decision.  Accordingly, the unappealed March 1997 RO rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).  As explained above, the Veteran's claim for service connection may be reopened only upon the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.       § 3.156 (2010).  

In May 2004, the RO received the Veteran's claim of entitlement to service connection for an upper respiratory disability to include sinus disability.  The Board notes that the AMC declined to reopen the Veteran's claim in the April 2010 SSOC.  Notwithstanding the AMC's and RO's actions, it is incumbent on the Board to adjudicate the new and material issue before considering the claim on its merits. The question of whether new and material evidence has been received is one that must be addressed by the Board.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant].

After a thorough review of the entire record, and for the reasons expressed immediately below, the Board concludes that new and material evidence sufficient to reopen the claim of entitlement to service connection for an upper respiratory disability has not been submitted.  In the present case, the unestablished fact is whether the Veteran's has an upper respiratory disability that was incurred in his military service.  

The newly added evidence, in pertinent part, consists of VA treatment records dated through May 2005, a VA audiological examination report dated in October 2004, an article from the Occupational Health and Safety Administration dated in May 2011, as well as statements from the Veteran and other individuals.  

The VA treatment records do not document treatment for the Veteran's any upper respiratory disability.  The competent medical evidence which has been added to the record subsequent to the March 1997 RO denial does not establish or suggest that the Veteran's sinus disorder was incurred during military service.  As such, this evidence is not new and material.
  
The Board notes the Veteran's recent contentions that his sinus disability was incurred during service including testimony presented at his hearing before the undersigned.  He contends that he developed upper respiratory symptoms during service and was prescribed medication for sinus problems and allergies.  However, these contentions were of record at the time of the prior denial.  See, e.g., a statement from the Veteran dated in February 1997.  Furthermore, to the extent that he contends treatment during service, this fact is supported by service treatment records documenting treatment for sinus congestion during service which were also of record at the time of the prior denial.  Accordingly, this information is cumulative of information that was before adjudicators at the time of the prior decision.  In short, there is no competent evidence that the Veteran has residual disability as a result of a chronic in-service upper respiratory disability.  

The Board notes that the Veteran has presented no competent evidence of medical nexus between a current upper respiratory disability and his military service.  Furthermore, with regard to recent testimony from the Veteran to the effect that his sinus disability is related to military service, such evidence is cumulative and redundant of similar statements made prior to the March 1997 rating decision.  Accordingly, such statements are not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

Moreover, in Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court specifically stated that laypersons, such as the Veteran, are not competent to offer medical opinions, and that such evidence does not provide a basis on which to reopen a claim for service connection.  In Routen v. Brown, 10 Vet. App. 183, 186 (1997), the Court noted, "[l]ay assertions of medical causation . . . cannot suffice to reopen a claim under 38 U.S.C.A. § 5108."  That is, the Veteran is not competent to attribute any current disability or symptom of disability to his in-service upper respiratory complaints and his lay statements regarding causation are not sufficient to reopen the claim.   

The Veteran has been accorded ample opportunity to submit new and material evidence, to include competent medical evidence and information specifically stating that his sinus disability is related to his military service.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to submit evidence in support of his claim].

In short, the element which was missing at the time of the March 1997 denial of service connection for an upper respiratory disability remains lacking.  New and material evidence has not been received, and the Veteran's claim of entitlement to service connection for an upper respiratory disability may not be reopened.  The benefit sought on appeal remains denied.  

Bilateral hearing loss disability 

In a December 1980 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability because "the evidence clearly shows that this condition existed prior to entry into military service without evidence of aggravation during service."  The Veteran was informed of the December 1980 rating decision and of his appeal rights by a letter from the RO dated in December 1980.  The Veteran filed a timely appeal, and his claim was subsequently denied by the Board in a January 1982 decision because "[t]he [V]eteran's defective hearing was not aggravated during active service."    

When the Veteran's claim was denied by the RO in December 1980 and subsequently denied by the Board in January 1982, the evidence included his service treatment records.  

Pure tone thresholds, in decibels, were as follows for the July 1971 entrance audiological examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
5
10
X
0
LEFT
25
0
0
X
0

Also, on the entrance examination the Veteran's hearing loss profile was listed as "H2."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); [Observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the service member on a scale of one (high level of fitness) to four (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)].  His report of medical history further noted one-third hearing loss in the left ear.

Treatment records dated in February, July, August, and October 1972 noted the Veteran's complaints of chronic bilateral neurosensory hearing loss since childhood which had recently increased in severity.  An ear, nose, and throat examination was normal.  

Pure tone thresholds, in decibels, were as follows for a November 1976 audiological examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
75
X
80
LEFT
10
10
20
X
20

Pure tone thresholds, in decibels, were as follows for the December 1976 separation audiological examination:






HERTZ



500
1000
2000
3000
4000
RIGHT
50
20
90
X
80
LEFT
20
20
25
X
20

The Veteran's hearing loss profile was continued at "H2."  Additionally, right ear hearing loss was noted in his examination report.   

An audiological examination conducted during a November 1980 VA examination showed a sloping moderate to severe sensorineural hearing loss in the right ear.  

In its March 1997 rating decision, the RO continued the denial of the Veteran's bilateral hearing loss disability claim because "[t]he [V]eteran's statements duplicate evidence already of record and no new evidence was provided."  When the Veteran's claim was denied by the RO in March 1997, the additional evidence submitted since the January 1982 Board denial included statements from the Veteran indicating that his hearing loss disability was aggravated by his military service.    

The Veteran was informed of the March 1997 rating decision and of his appeal rights by a letter from the RO dated in April 1997.  The Veteran did not file a notice of disagreement as to the rating decision.  The March 1997 rating decision therefore became final.

In May 2004, the RO received the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability.  The Board observes that the AMC declined to reopen the Veteran's claim in the April 2010 SSOC.  Notwithstanding the AMC's or RO's actions, it is incumbent on the Board to adjudicate the new and material issue before considering the claim on its merits. The question of whether new and material evidence has been received is one that must be addressed by the Board.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant].

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108.  Therefore, in order to reopen the claim, the evidence must show that the Veteran's bilateral hearing loss disability was aggravated by military service.

The Veteran has stated that his current right ear hearing loss disability was aggravated by his military service.  See, e.g., the October 2007 Board hearing transcript, page 6.  Pertinently, the evidence of record submitted since March 1997 includes a VA audiological examination dated in October 2004.  The VA examiner, after conducting an audiological examination of the Veteran and reviewing his medical history, concluded with respect to whether the Veteran's right ear hearing loss disability was aggravated by his military service "I cannot resolve this issue without resorting to mere speculation."  Although the examiner reported that it would be unlikely for the Veteran's right sided hearing loss to be caused by routine noise exposure, she indicated that the possibility of the Veteran's reported episode of acoustic trauma causing additional hearing loss to the right ear could not be ruled out without knowing the baseline audiogram results.  The VA examiner's opinion with respect to aggravation of the Veteran's pre-existing right ear hearing loss disability had not been submitted before.  Thus, it is new.

The October 2004 VA examiner's opinion indicates evidence that Veteran's pre-existing bilateral hearing loss disability may have been aggravated by his military service.  The Veteran's previous claim was denied because there was no evidence that his pre-existing bilateral hearing loss disability was aggravated by his military service.  The new evidence thus relates to an unestablished fact necessary to substantiate the claim.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for a bilateral hearing loss disability is reopened.  

As was indicated in the above VCAA discussion, VA's statutory duty to assist the Veteran in the development of his claim attaches at this juncture.  For the reasons explained in the remand section below, the Board finds that additional development is necessary before a decision on the merits of the reopened claim may be rendered.  

In addition, the standard of review changes at this point.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and, therefore, the probative value of proferred evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Although the evidence discussed above is adequate for the limited purpose of reopening the claim, this does not necessarily make it sufficient to allow the grant of the benefits sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) [material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim].  

The Board finds that additional evidentiary development is required.  This will be discussed in the remand section which follows.


ORDER

Entitlement to an effective date earlier than May 17, 2004, for the award of a compensable disability evaluation for folliculitis of the neck is denied.

New and material evidence has not been received to reopen the claim of entitlement to service connection for an upper respiratory disability to include sinus disability, allergies, and hay fever.  The benefit sought on appeal remains denied.

New and material evidence having been received, the claim of entitlement to service connection for a bilateral hearing loss disability is reopened; to this extent only, the appeal is granted.



REMAND

Service connection for a bilateral hearing loss disability

The VCAA and its implementing laws and regulations provide, generally, that an examination or opinion is necessary if the evidence of record contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury, or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2010).

As discussed above, the Veteran was afforded a VA audiological examination in October 2004.  However, the Board finds that the opinion rendered is inadequate.  In so finding, the Board notes that the October 2004 examiner conducted an interview of the Veteran, reviewed the claims file, and conducted a complete audiological examination.  After considering the foregoing, the examiner indicated that he could not resolve the issue of whether the Veteran's pre-existing right ear hearing loss disability was aggravated by his military service without resort to speculation.  Thereafter, the examiner noted the Veteran's report of hearing loss in his right ear prior to entering military service.  Although the examiner could not identify any records in the claims folder to show the degree of loss at the time of induction, she stated that it would be unlikely for the right ear hearing loss to be caused by routine noise exposure since the Veteran's left ear did not exhibit any hearing loss.  However, she noted that the possibility of the episode of acoustic trauma reported by the Veteran in 1973 to have caused additional hearing loss to the right ear could not be ruled out without knowing the baseline audiogram results.  

Before the Board can rely on the examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Furthermore, the Board must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.

Finally, the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  See Jones, 23 Vet. App. at 389.

Here, it is unclear on what reason or reasons the examiner based her conclusion that an opinion would be speculative.  The Board observes that the examiner noted the Veteran's report of prior right ear hearing loss and his noise exposure during service.  As outlined above, however, after stating that any opinion regarding etiology would be speculation the examiner also reported it would be unlikely that routine noise exposure would aggravate the Veteran's right ear hearing loss disability.  However, she also stated that the Veteran's acoustic trauma in 1973 could have caused additional hearing loss in the right ear.  It is uncertain whether the examiner was attempting to indicate that the Veteran's right ear hearing loss disability was aggravated by his in-service noise exposure.  Finally, it is uncertain whether additional research or consultation would allow for a nonspeculative opinion. 

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  For the above stated reasons, and in light of the Court's recent holding in Jones regarding the use by examiners of terminology indicating that an opinion cannot be provided without resort to speculation, the Board finds that the October 2004 opinion is inadequate as regards the bilateral hearing loss disability claim.

Higher evaluation for folliculitis

The Veteran was afforded a VA examination in November 2009 to evaluate the current severity of his service-connected folliculitis.   While the examination report contains a diagnosis and report of medical history, it does not include any clinical findings or description of the Veteran's service-connected folliculitis other than to say that there was no lymphadenopathy, no drainage, and no pruritis.   Although the VA examiner indicated in a March 2010 addendum that the Veteran's folliculitis covered greater than 5 percent but less than 20 percent of his body, the examination report crucially does not show any physical examination findings or description of the disability.   In light of the foregoing, the Board concludes that a new examination is necessary.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA dermatology examination to determine the nature and severity of the Veteran's service-connected folliculitis.  The examination preferably should be scheduled when the Veteran's skin disorder is in an active phase.  All indicated studies should be performed, and all findings should be reported in detail. The physician must provide specific findings as to each of the following:

A.  The measurement of the percentage of the entire body affected by the skin disorder, including associated scarring or hyperpigmentation;

B.  The measurement of the percentage of exposed areas affected by the skin disorder, including associated scarring or hyperpigmentation;

C.  The need for systemic therapy such as corticosteroids or other immunosuppressive drugs, and, if there is such a need, the total duration required over the past 12 months;

D.  Whether there is extensive lesions or marked disfigurement associated with the service-connected skin disorder.

E.  Whether there is visible or palpable tissue loss, gross deformity or distortion of any features or paired features, or any of the following 8 characteristics of disfigurement:

1) scar of 5 inches or more (13 or more cm) in length; 
2) scar at least one quarter inch (0.6 cm) wide at its widest part; 
3) surface contour of scar elevated or depressed on palpation; 
4) scar adherent to underlying tissue; 
5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); 
6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); 
7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and/or
8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  

The rationale for all opinions expressed should be provided. The claims files must be made available to the examiner for review.  Unretouched color photographs of all areas of the body affected by the service-connected skin disorder should be associated with the examination report.

2.  The RO should schedule the Veteran for a VA audiological examination with respect to his bilateral hearing loss disability.  The claims folder must be made available to the examiner in conjunction with the examination.  The examiner should provide an opinion, with supporting rationale, as to as to whether there is clear and unmistakable evidence that the Veteran's pre-existing bilateral hearing loss disability was NOT aggravated to a permanent degree by his period of service beyond that which would be due to the natural progression of the disability.  

The examiner should indicate in his/her report that the claims file was reviewed.  All tests and studies deemed necessary by the examiner should be performed.  A complete rationale for any opinion expressed shall be provided.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  The report of the examination should be associated with the Veteran's VA claims folder.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


